Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-12 were originally withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/27/22.  Applicant in the response had elected between the total combination of AI-III and BI-IV, instead of one election form the A group and one election from the B group.  Examiner called to clarify the restriction and response.
During a telephone conversation with Jason Heist on 10/24/22 a provisional election was made A-I and B-II with  traverse to prosecute the invention of claims 13-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Examiner notes that the response on 9/27/22 was with traverse and contained arguments, but as those arguments were directed to a misunderstood election requirement they are considered moot and no response is made to them in this action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “meanders” in claim 20 is a relative term which renders the claim indefinite. The term “meanders” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not know exactly what path type would meet this limitation.  The claim will be examined as any wave form or bouncing of airflow between fins will be considered to read on the limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-18 are is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (U.S. Patent 4,691,767).
Regarding claim 13, Tanaka teaches a heat exchanger (abstract), comprising a plurality of parallel fins (element 9); and at least one tube (element 11) of a serpentine configuration (fig. 2a and col. 1, ln 16-34 and col. 2, ln 28-39). having a plurality of passes in an airflow path and passing through the parallel fins (fig. 2a and col. 1, ln 16-34 and col. 2, ln 28-39), the tube carrying a fluid that exchanges heat with air passing through the heat exchanger in the airflow path (abstract), wherein the parallel fins each include a plurality of air deflecting members (elements 12 of one group in fig. 5, i.e. 14a-14e being a single group that meets the “plurality” limitation) that are tabs stamped (this is a product-by-process claim limitation as is the “bent” limitation below and “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113. This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985)) therefrom such that each air deflecting member of each individual fin of the plurality of parallel fins is bent in the same direction relative to a planar surface of each fin (per fig. 6a or 6c) and an aperture is formed in the fin at a location where a material of a respective parallel fin that forms the air deflecting member was previously located (same as product by process above), and each air deflecting member configured to direct the air passing through the heat exchanger (described in col. 3, ln 12-38).
Regarding claim 14, Tanaka teaches wherein edges of the apertures formed in the respective fin are not arranged in parallel with edges of the respective fin (per fig. 5).
Regarding claim 15, Tanaka teaches a fan for drawing or pushing air through the heat exchanger (Col. 1, ln 51-61), wherein the tube has a plurality of elongated sections that are connected by a plurality of reverse bend sections (per fig. 2a and col. 1, ln 16-34 and col. 2, ln 28-39) , and each air deflecting member is configured to direct the air drawn or pushed through the heat exchanger by the fan (described in col. 3, ln 12-63).
Regarding claim 16, Tanaka teaches the air deflecting members are formed between adjacent reverse bend sections of tube (per fig. 5 since groups are located between each tube then at least one group will be adjacent one reverse bend, examiner further notes that adjacent is extremely broad and does not actually require it to be within a specific distance).
Regarding claim 17, Tanaka teaches the air deflecting members are overlapped by the reverse bend sections of tube  (per fig. 5 since groups are located between each tube then at least one group will be overlapped by the reverse bend sections of tube).
Regarding claim 18, Tanaka teaches the air deflecting members are formed between adjacent elongated sections of tube (per fig. 5).
Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (U.S. Patent 4,691,767) in view of Komori et al. (U.S. Patent 9,086,243).
Regarding claim 19, Tanaka does not expressly teach wherein air deflecting members of a respective fin are staggered relative to air deflecting members of an adjacent parallel fin.  Komori teaches air deflecting members (elements 5) of a respective fin (left element 3 in fig. 11B) are staggered relative to air deflecting members of an adjacent parallel fin (right element 3 in fig. 11B; note again that adjacent is extremely broad and thus almost any fins on the same heat exchanger may reasonably be considered adjacent).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the heat exchanger of Tanaka to incorporate the staggered of fins/deflectors of Tanaka, the motivation to do so is to avoid laminar flow and improve heat transfer.
Regarding claim 21, Tanaka does not expressly teach at least some of the air deflecting members are twisted.  Komori teaches at least some of the air deflecting members are twisted (the curve or bend of elements 5, see fig. 8a-b).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the heat exchanger of Tanaka to incorporate the staggered of fins/deflectors of Tanaka, the motivation to do so is to avoid laminar flow and improve heat transfer coefficient.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (U.S. Patent 4,691,767) in view of Esformes (U.S. Patent 4,817,709).
Regarding claim 20, Tanaka does not expressly teach wherein air flow between adjacent parallel fins meanders between the parallel fins in a back and forth manner.  Esformes teaches air flow between adjacent parallel fins meanders between the parallel fins in a back and forth manner (per fig. 4, the wavy pattern is considered to read on this limitation).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the heat exchanger of Tanaka to incorporate the airflow teachings of Esformes, the motivation to do so is to avoid laminar flow and improve heat transfer.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (U.S. Patent 4,691,767) in view of Yoshida et al. (U.S. Patent 4,854,380).
Regarding claim 22, Tanaka does not teach a portion of each air deflecting member is removed to provide the air deflecting members with a different shape than that originally formed by stamping.  Yoshida teaches a portion (element 13 is a hole which is removed material) of each air deflecting member is removed to provide the air deflecting members with a different shape.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the deflecting members of Tanaka could be modified to include the holes of Yoshida, the motivation to do so is to promote heat transfer (Col. 4, ln 63-col. 5, ln 4).  Examiner notes that “removed to provide the air deflecting members with a different shape than that originally formed by stamping” is a product-by-process claim limitation and “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113. This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki et al. (U.S. Patent 11,105,688), Takase et al. (U.S. Patent 9,960,401), Nakano et al. (U.S. PGPub 2015/0372354) teach sensor connections using posts, screws, and recess.  Suzuki et al. (U.S. Patent 8,929,073), Chester et al. (U.S. PGPub 2013/0208421), Goodson et al. (U.S. Patent 6,942,018) teach water cooling heads with sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763